Citation Nr: 1616510	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to February 2007, with additional service in the Mississippi Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) by videoconference in June 2011, with the Veteran in Jackson, Mississippi and the AVLJ sitting in Washington, DC.  A transcript of the testimony is in the claims file.

The Board subsequently remanded the case for further development in February 2014.  That development was completed, and the case was returned to the Board for appellate review.

The issues of entitlement to increased evaluations for lumbar strain, cervical spondylosis with multilevel degenerative disc disease, right shoulder rotator cuff tendinitis with traumatic arthritis, left ear hearing loss, and status post Dupuytren's Contracture release, left little finger have been raised by the record by a VA Form 21-526 application received in March 2016, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's tension cephalgia is at least as likely as not proximately due to, or the result of, his service-connected disabilities.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for tension cephalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Tension Headaches

The Veteran contends that service connection for his chronic headaches is warranted on either a direct or secondary basis.  The record contains a March 2009 VA examination report documenting a diagnosis of tension cephalgia (tension headaches).  Therefore, the Veteran has a current disability for VA service connection purposes, and the remaining question is whether such current disability is etiologically related to military service, or was caused or aggravated by other service-connected disability.

When considering the evidence of record under the law and regulations cited above, the Board finds that the weight of the evidence is at least evenly split as to whether the Veteran's diagnosed tension headaches are a result of one or more of his other service-connected disabilities, so as to allow for an award of service connection on a secondary basis.

The Veteran has competently and consistently asserted that he did not suffer from recurrent headaches prior to his period of active duty.  The Veteran is competent to report that he began suffering from headaches following his tour in Iraq, and to describe his experienced symptomology, as this requires only his first hand observations rather than medical education or training.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is, further, no evidence of record contradicting such assertion, and thusly, the Board finds no reason to question its veracity.

The Veteran was provided with VA examinations regarding this claim in June 2008 and March 2009.  The June 2008 examination report documents the Veteran's description of right occipital headaches, sometimes sharp, and sometimes with a sensation of pressure, occurring four times per week and lasting for approximately 1-2 hours at a time.  The Veteran reported that his headaches began in 2005, which he believed were caused by concussive forces he experienced from close proximity in service to rocket blast and mortar rounds.  He described his neck pain as relating to the same trauma, which extended into his right shoulder.  The examiner assessed posttraumatic headache and cervicalgia.  As the June 2008 examiner did not have access to the claims file, an additional examination was provided in March 2009.  The Veteran again reported headaches beginning around 2005, closely following being near to blasts while deployed to Iraq.  The Veteran again complained of right-sided headaches, and stated that his doctors had told him that such headaches were possibly due to cervical disease.  He described tight, pulling-type headaches in the right periorbital area and intermittent shooting pains in the right occipital area, which he treated with Motrin or BC powders.  The March 2009 examiner assessed tension cephalgia, well controlled.  She opined that muscle tension headaches are caused by multiple etiologies, including tightened muscles in the face, neck, or scalp, and are also precipitated by stress, depression, poor posture, and jaw clenching, concluding that the Veteran's headaches were less likely related to military service.  A September 2009 supplemental opinion stated that most cephalgia is multifactorial in origin and is relatively ubiquitous in industrialized societies; therefore, while within the realm of possibility, it was less likely than not that the Veteran's cephalgia was caused by or otherwise related to his service-connected cervical spine disorder or military service.  Upon finding the prior opinion to be inadequate, the Board remanded the case for an additional supplemental medical opinion which addressed the likelihood that the Veteran's tension cephalgia was aggravated by his cervical spine disorder.  In April 2014, the same physician who provided the supplemental opinion in September 2009 stated that although it was "within the realm of possibility," the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  

Even when considering all VA examinations and medical opinions provided, the Board finds that the Veteran has yet to be provided with adequate medical opinion in connection with the current claim.  As an initial matter, the April 2014 opinion was not responsive to the Board's inquiry of whether the Veteran's tension cephalgia was aggravated by his service-connected cervical spine disorder, and instead addressed the separate, unasked question of whether it was aggravated by an event or injury in military service.  Even had the opinion addressed the inquiries presented, the physician's statement that she found one mention of head pain in 2010 upon reviewing every treatment record in CPRS back to May 2007, and therefore "cannot support a positive opinion for permanent worsening," fails to account for a number of VA and private treatment records (at least seven) from April 2007 to present documenting the Veteran's report of frequent headaches, and is therefore based on an inaccurate factual premise, further negating its probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  While the Board could remand this case for another medical opinion, the Board finds that the record contains sufficient evidence so as to resolve all reasonable doubt in the Veteran's favor in finding an etiological relationship between his tension headaches and service-connected cervical spine disorder.

The claims file contains treatment records from a private clinic from which the Veteran received treatment during the latter part of his military service and during the pendency of this appeal.  Physical Medicine and Rehabilitation records from this clinic document the Veteran's complaints and regular medical treatment relating to his degenerative disc disease of the cervical spine and degenerative disc disease of the right shoulder, including the administering of numerous epidural steroid and Botox injections.  At his March 2009 VA examination, the Veteran reported that one of his physicians told him that his right-sided headaches were possibly due to his cervical disease.  The Veteran described experiencing shooting pains in the right occipital area on an irregular basis and daily, mild, tight, pulling-type headaches in the right periorbital area.  At the Board hearing, the Veteran testified that such headaches originate from his neck and go up the back of his head and over to the top of his right eye.  He further stated that each time he had Botox injections for his cervical spine, it helped to ease his headaches, as his doctor at the clinic told him it should.  The Board notes that the Veteran is competent to present evidence of his doctor's prior explanation, and such is found to be credible.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis provided by a physician).  A March 2011 physical medicine and rehabilitation treatment record, signed by the specific doctor the Veteran mentioned at the hearing, documented a plan of administering Botox again during that visit, and noted that the Veteran reported experiencing fewer headaches, muscle spasms, and less trouble with the knot at the right side of his cervicothoracic junction.  On physical examination, she noted that the knot to the right of the cervicothoracic junction appeared much smaller than at prior visits, and the Veteran had less tenderness, although still with some spasms and slight dystonia.  This record, while not specifically stating that the Veteran's headaches were caused by his cervical spine condition, is found to provide some corroboration for his assertions made at the Board hearing.  

The Board further notes that, although the March 2009 examiner ultimately concluded that it was less likely as not that the Veteran's current muscle tension headaches were related to his military service, her discussion of the causes of tension headaches are supportive of a finding of secondary service connection.  The examiner explained that muscle tension headaches are caused by multiple etiologies, including tightened muscles in the face, neck, or scalp, and can also be precipitated by stress, depression, poor posture, and jaw clenching.  The Board notes that the Veteran has been awarded service connection for disabilities including lumbar strain, cervical spondylosis with multilevel degenerative disk disease, rotator cuff tendinitis with traumatic arthritis of the right shoulder, and posttraumatic stress disorder.  As discussed above, the Veteran's private treatment records document muscle spasm, tightness, and knots associated with his service-connected cervical and right shoulder disabilities, and injections alleviating such symptoms which also diminished his tension headaches.  When considered along with the Veteran's credible lay testimony that his physician told him that his headaches could be related to his cervical spine disability, the Board finds that the totality of the evidence is at least in equipoise as to the etiological question.
 
In so finding, the Board acknowledges the conclusion of the physician providing the September 2009 supplemental medical opinion that the Veteran's tension cephalgia was less likely than not caused by or related to his service-connected cervical spine disorder.  However, the physician merely stated that most cephalgia is multifactorial in origin, and that cephalgia is "relatively ubiquitous in industrialized societies," completely failing to explain how this led to the conclusion that the Veteran's cervical spine disorder was not the cause, or among the originating factors, of his tension headaches.  The Board thus finds that such opinion lacks probative value, and is not a bar to an award of service connection in this instance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  
 
In conclusion, the evidence demonstrates that the Veteran has a current disability of tension cephalgia which, resolving reasonable doubt in favor of the Veteran, is the result of his service-connected disabilities, particularly his cervical spine disorder.  Thus, the Board concludes that service connection for tension cephalgia is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.312.  Having so concluded, the Board need not decide whether service connection is warranted on a direct basis under 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for tension cephalgia is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


